DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on November 30, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference number “71” (see Fig. 6) is not found in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the recitation, “the controller communicatively coupled to the mechanical member and configured to move the mechanical member with respect to the spray head” does not seem to be consistent with the disclosure.  The aforementioned recitation, in particular, the statement “with respect to the spray head”, seems to indicate that the controller moves the “mechanical member” relative to the spray head.  The portion of the specification which describes this feature generally spans from paragraph [0050]-[0052].  From the aforementioned specification paragraphs, it seems that receiver element (420) is physically connected to the spray head (i.e. “hand shower 100”), and the “mechanical member” is an element located within the receiver element.  Also, it seems that the controller controls this mechanical member to either lock or unlock the receiver element with track element (430) so that the receiver element can be controlled to move the spray head along the track.  Thus, it seems to be impossible for the claimed “mechanical member” to move “with respect to the spray head”, since the mechanical member is attached to the spray head, via the receiver (420).  Applicant’s explanation is respectfully requested.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-3, 5, 7-12 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,192,125.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the aforementioned patent include each of the essentially recited elements of the instant application claims, including the front cover, plurality of exit openings, spray plate, plurality of pins, plurality of electric magnets, flexible gasket with protrusion, back cover, and cavity, and the interrelated details and limitations thereof.  As to the “controller” recited in claim 16, such is implicitly included with the patented device, because some of the expressly recited functional limitations of the patented device would necessarily require a controller element (see, for example, patented claim 20).



Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins, US Patent Application Publication No. 2016/0325292.
	As to claim 11, Hawkins (see Figs. 1-7) shows a spray head (1), comprising: a front cover (41) comprising a plurality of exit openings (47); a spray plate (as part of 5) comprising a pin (19), the pin aligned with at least one exit opening of the plurality of exit openings and engageable with the at least one exit opening to control a flow of water through the at least one exit opening; and a magnet (55) coupled to the spray plate.
	As to claim 12, Hawkins shows the magnet being a plurality of magnets (55) that are arranged across the spray plate along a circumferential direction (see Figs. 2 and 4-7).
	As to claim 13, Hawkins shows a magnet cover (35) that is coupled to the magnet and the spray plate, wherein the pin is disposed on the magnet cover (see Figs. 6 and 7, and note that one of the magnets shown in Fig. 7, which is clearly shown as covered by the magnet cover “35”, is mis-labeled with reference number “15”, as opposed to reference number “55”).
	As to claim 15, Hawkins shows the spray plate further comprising a central opening (see the centrally-located reference number “15” in each of Figs. 6 and 7) configured to receive water from a water supply, wherein the water is allowed to pass from the central opening, between the front cover and the spray plate, and out through the plurality of exit openings.

Allowable Subject Matter
10.	Claims 4, 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752